UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:September 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM: TO COMMISSION FILE NUMBER: 000-53247 CHINA EDUCATION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-4854568 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 48 Wall Street, Suite 703, New York, New York (Address of principal executive offices) (Zip Code) 212-682-6607 (Registrant’s telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 75,063,125 shares of common stock are issued and outstanding as of January 7, 2013. CHINA EDUCATION INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information. 24 Item 6. Exhibits. 25 i CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under Item 1A. – “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2011 and in Part II – Item 1A. of this report: • We have been forced to curtail various initiatives as a result of the inability to raise working capital as necessary. • In February 2013, due to lack of working capital and lack of effective control of the Schools we manage, we determined that we could no longer support or enforce our contractual arrangements with the Schools andits shareholders and we have discontinued the Schools’ operations. The impact of the discontinuing our School operations has had a negative impact on our financial position and results of operations. • We were reliant on contractual arrangements with the Schools, and their shareholder for all of our China operations and we were unable to effectively provide operational control. • Possible investigations of the Schools by regulatory agencies. • Adverse tax consequences of our contractual arrangements with the Schools andtheir shareholders. • Our ability to obtain sufficient capital to fund our current operations and planned expansion strategy. • Our ability to continue to attract students to enroll in our programs. • Our ability to effectively manage our business expansion and increasingly complicated operations. • Our ability to implement our growth strategy and make strategic acquisitions and investments and to establish and maintain strategic relationships. • Our ability to successfully integrate businesses that we acquire. • Our ability to attract and retain senior management and other key personnel. • Our ability to adequately and promptly respond to changes in curriculum, testing materials and standards. • Our legal right to lease certain properties could be challenged by property owners or other third parties. • Our ability to comply with PRC laws and regulations which currently prohibit foreign ownership of elementary and middle schools for students in grades one to nine in the PRC. • Our ability to increase rates for tuition, accommodation and other fees due to regulation by the Chinese government. • It may be difficult for you to enforce any judgment obtained in the United States against our company, which may limit the remedies otherwise available to our shareholders. • Economic, legal restrictions and business conditions in China. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in Item 1A. - Risk Factors included in our Annual Report on Form 10-K for the year ended December 31, 2011, and Part II - Item 1A. of this report. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. ii INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: - "CEII” the “Company,” “we”, “us”, “ours,” and similar terms refers to China Education International, Inc., a Nevada corporation formerly known as US China Channel, Inc., a Nevada corporation, and our subsidiaries. - "China Education” refers to China Education Services, Ltd., a British Virgin Islands company and a wholly owned subsidiary of ours. - "Hangzhou Education” refers to Hangzhou Kunjiang Education and Technology Co., Ltd., a limited liability company established under the laws of the People’s Republic of China (the “PRC”) and a wholly owned subsidiary of ours. - "Shaoxing High School” refers to Shaoxing China Textile City High School, a Chinese company established under the laws of the PRC and a company affiliated with us and consolidated in our financial statements and, effective on July 1, 2012, Shaoxing High School is presented in the accompanying consolidated financial statements as a discontinued operation. - "Pingtan Lanhua School” refers to Pingtan Lanhua School, a Chinese company established under the laws of the PRC and a company affiliated with us and, effective on July 1, 2012, Pingtan Lanhua School is presented in the accompanying consolidated financial statements as a discontinued operation. - "Hefei Meihua School” refers to HeFei Meihua Vocational Training School, a Chinese company established under the laws of the PRC and a company affiliated with us and, effective on July 1, 2012, Pingtan Lanhua School is presented in the accompanying consolidated financial statements as a discontinued operation. - "Peng Tuo” refers to Peng Tuo Education Technology Co. Ltd., a Hangzhou based Chinese education services company which was affiliated with us. - "Crown Union” refers to Crown Union Resources Limited, a British Virgin Islands company. - "RMB” refers to the Chinese Renminbi, the national currency of the PRC. iii PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA EDUCATION INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expense and other current assets Assets for discontinued operation - Total current assets Goodwill Intangible asset, net - Property and equipment, net - Assets for discontinued operation - long-term - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Loan payable-related parties Due to related parties Liabililites for discontinued operation - Total current liabilities Liabililites for discontinued operation - long-term - Total liabilities SHAREHOLDERS' EQUITY (DEFICIT): Common stock, $.001 par value; 187,500,000 shares authorized; 75,063,125 and 70,196,625 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total China Education International Inc.'s shareholders' equity (deficit) ) Non-controlling interest - Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ - 1 - CHINA EDUCATION INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Month Ended September 30, For the Nine Month Ended September 30, Net revenues $
